

115 S3355 IS: Agent Orange Exposure Fairness Act of 2018
U.S. Senate
2018-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3355IN THE SENATE OF THE UNITED STATESAugust 21, 2018Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to remove the manifestation period required for the
			 presumptions of service connection for chloracne, porphyria cutanea tarda,
			 and acute and subacute peripheral neuropathy associated with exposure to
			 certain herbicide agents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Agent Orange Exposure Fairness Act of 2018. 2.Removal of manifestation period required for presumptions of service connection for certain diseases associated with exposure to certain herbicide agentsSection 1116(a)(2) of title 38, United States Code, is amended—
 (1)in subparagraph (C), by striking within one and all that follows through 1975; (2)in subparagraph (E), by striking within a and all that follows through 1975; and
 (3)by adding at the end the following new subparagraph:  (I)Acute and subacute peripheral neuropathy becoming manifest to a degree of disability of 10 percent or more..